


Exhibit 10.5i



SCHEDULE OF MANAGEMENT PARTIES


Parties to current form of management agreement – filed as exhibit 10.5 to Form
10-K for the year ended December 31, 2005:

Name   Title Rex L. Carter   Sr. Vice President, Operations   Steven M.
Coopersmith  Vice President, Global Marketing  Thomas J. Dybsky  Vice President,
Administration  Andrew J. Eckert  Vice President, North American Sales  Mark J.
Fleigle  Vice President, Research and Development  Heidi M. Hoard  Vice
President, General Counsel and Secretary  H. Chris Killingstad  President and
Chief Executive Officer  Steven K. Weeks  Vice President, North America Field
Operations 


Parties to prior forms of management agreement – filed as Exhibit 10.5 to Form
10-Q for the quarter ended September 30, 2003:

Name   Title Anthony T. Brausen   (former) Vice President and Chief Financial
Officer   Eric A. Blanchard  (former) Vice President, General Counsel and
Secretary  Janet M. Dolan  (former) President and Chief Executive Officer 
Anthony Lenders*  Vice President, Managing Director, Europe 


* This officer is a party to the form of management agreement filed as Exhibit
10.5 to Form 10-K for the year ended December 31, 2001.








--------------------------------------------------------------------------------